ItPER curiam.
Writ granted. Defendants are entitled to compulsory process, which includes the issuance of a subpoena duces tecum ordering “a person to produce at the trial or hearing, books, papers, documents, or any other tangible things in his possession or under his control.” LSA-C.Cr.P. Art. 732. The State in this instance does not enjoy “possession” or “control” over the financial records sought by the subpoena. Furthermore, the discovery provisions of the Code of Criminal Procedure and Brady impose no obligation upon the State to obtain records over which it has never had custody or control. Documents and other tangible objects which may be helpful to the defense, but which are not within the custody of the State, are properly acquired through the mechanisms of compulsory process and not through pretrial discovery. See LSA-C.Cr.P. Art. 731 et seq.
We therefore grant a writ of review and vacate the trial court’s order requiring the State to produce the desired records. If the defendants wish to obtain these records they should seek the issuance of a subpoena duces tecum directed to whoever has the desired records “in his possession or under his control.” LSA-C.Cr.P. Art. 732.
WRIT GRANTED; ORDER OF TRIAL COURT VACATED, CASE REMANDED *1307FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS PER CURIAM.
KIMBALL, J., not on panel.